Exhibit 10.1




AGREEMENT AND PLAN OF REORGANIZATION







THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) made and entered
into as of August 24, 2011, by and among, Silverhill Management Services, Inc.,
a Delaware corporation (hereinafter referred to as the (“Company”), Emily
Lussier (the “Control Stockholder”) Fuel Doctor, LLC, a California limited
liability Company (“FDLLC”), Mark H. Soffa (“Soffa”), one of the holders of the
membership interests in FDLLC (such holders being referred to hereinafter singly
as a “Member,” and collectively as the “Members”).




RECITALS




WHEREAS, the Control Stockholder own a total of 3,485,000 restricted shares
(“Control Stock”) of the Company’s common stock (“Common Stock”),which 3,485,000
shares were not included in the Company’s Registration Statement on Form S-1
number 333-161052 ordered effective August 5, 2010 (the “Registration
Statement”); and




WHEREAS, all share numbers stated herein do not assume the completion of a 4.3
for 1 stock split in the nature of a stock dividend by the Company to be
affected after the Closing hereunder;




WHEAREAS, the Control Shareholder has owned 390,000 additional shares of the
Company’s common stock that are not subject to this Agreement; and




WHEREAS, the parties are willing to enter into a transaction whereunder (i) the
Control Shareholder surrenders the Control Shares to the Company for
cancellation; (ii) the Control Shareholder elects the present management of
FDLLC as the officers and directors of the Company and resigns from her
positions as such, (iii) the Members exchange their membership interests in
FDLLC (“Interests”) for shares in the Company so that FDLLC becomes a wholly
owned subsidiary of the Company;




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in reliance upon the representations and warranties
hereinafter set forth, the parties agree as follows:




1.

CANCELLATION AND ISSUANCE OF SHARES




1.1

Shares Being Cancelled  Subject to the terms and conditions of this Agreement,
at the closing provided for in Section 2 hereof (the “Closing”), the Control
Stockholders surrender all of the Control Shares to the Company and they shall
revert to the status of authorized, but unissued shares..




1.2

Shares being Issued.  Subject to the terms and conditions of this Agreement, the
Members shall transfer their Interests to the Company for a total of 9,347,000
post split shares of Common Stock, which shares shall constitute approximately
75% of the shares of Common Stock outstanding after the consummation of all of
the transactions described herein.  It shall be a condition to closing that at
least 98% of the Interests are transferred to the Company.  Said 9,347,000 post
split shares shall be apportioned proportionately among the Members of FDLLC.




2.

THE CLOSING




2.1

Time and Place.  The closing of the transactions contemplated by this Agreement
shall be held at the offices of Frank J Hariton, Esq., 1065 Dobbs Ferry Road,
White Plains, NY 10607, at 10:00 a.m. on August 24, 2011, or on such other date
and at such other time and place as the parties may agree upon in writing (the
“Closing”).  The Closing need not be one in which every party hereto is
physically present but may be one in which all documents and instrument
necessary to close the transactions provided for in or contemplated by this
Agreement are transmitted among the parties by means of ordinary or express
mails.  








--------------------------------------------------------------------------------




2.2

Deliveries by the Control Stockholder.  At the Closing, the Control Stockholder
shall deliver the certificate(s) for the Control Shares duly endorsed or
accompanied by stock powers duly executed in blank or otherwise in form
acceptable for transfer on the books of the Company.  .  Moreover, the Control
Stockholder shall deliver or cause to be delivered the following items:




(a)

An unanimous written consent of directors (in form satisfactory to FDLLC)
authorizing the execution and performance of this Agreement, expanding the
Company’s Board of Directors as FDLLC shall direct, and electing such nominees
to fill the resulting newly created vacancies on such Board as FDLLC shall
direct, after which time the Control Stockholder shall deliver a letter of
resignation whereby she resigns from her seat on such Board and from each and
every office that she holds with the Company; and    




(b)

The Company’s minute book, and all records and documents relating to the
Company, wherever located, including, but not limited to, all books, records,
supplier and customer lists and files, government filings, Tax Returns, consent
decrees, orders, correspondence, financial information and records, electronic
files containing any financial information and records, and other documents used
in or associated with the Company; and




(c)

All EDGAR codes necessary for the Company to make electronic filings with the
U.S. Securities and Exchange Commission.  




2.3

Deliveries by the Members.  At the Closing, each Member shall deliver the
certificate(s) for the Control Shares duly endorsed or accompanied by stock
powers duly executed in blank or otherwise in form acceptable for transfer on
the books of the Company.




2.4

Deliveries by the Company.  At the Closing, the Company shall deliver signed
assignment documents (in form satisfactory to the Company) transferring to the
Company full right, title and interest in and to all of such Member’s Interests.
  







3.

INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF THE CONTROL STOCKHOLDER




The Control Stockholder represents and warrants to each Member and FDLLC as
follows:




3.1

Title.  The Control Stockholder owns 3,875,000 shares of Common Stock, and shall
transfer to the Company at the Closing good and valid title to the Control
Shares, free and clear of all restrictions on transfer (other than any
restrictions under federal and state securities laws), liens, claims, options,
charges, pledges, security interests, and encumbrances of every kind, character
or description.  The Control Stockholder is not a party to any voting trust,
proxy, or other agreement or understanding with respect to the voting of any
capital stock of the Company.




3.2

Valid and Binding Agreement.  The Control Stockholder has the full and
unrestricted right, power and authority and capacity to execute and deliver this
Agreement and consummate the transactions contemplated herein.  This Agreement
has been duly executed and delivered by the Control Stockholder and constitutes
the valid and binding obligation of the Control Stockholder, enforceable in
accordance with its terms.  




3.3

Non-contravention.  The execution and delivery of this Agreement and
consummation of the transactions contemplated hereby do not violate or conflict
with or constitute a default under any contract, commitment, agreement,
understanding, arrangement or restriction of any kind to which the Control
Stockholder is a party or by which the Control Stockholder or the Control
Stockholder’s property is bound, or to the knowledge of the Control Stockholder
any existing applicable law, rule, regulation, judgment, or court order.  The
Control Stockholder is not and will not be required to give any notice to or
obtain any consent from any Person in connection with the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby.





2




--------------------------------------------------------------------------------




3.4     Accurate Information.  To the best of such Control Shareholder’s
knowledge, after due investigation, the information filed by the Company
pursuant to the Securities Act of 1933, as amended (the “1933 Act”) and the
Securities and Exchange Act of 1934, as amended (the “1934 Act”) is true
accurate and complete and does not omit any facts, necessary to make such
documents not misleading.




4.

REPRESENTATIONS AND WARRANTIES OF SOFFA.




Soffa represents and warrants to the Company and the Controlling Shareholder (as
to Soffa’s self only) as follows:




4.1

Authority.  Soffa has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated herein.  This
Agreement constitutes the valid and binding obligation of Soffa, enforceable in
accordance with its terms.




4.2

No Conflict.  The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby do not and will not conflict with, or
result in a breach of any term or provision of, or constitute a default under or
result in a violation of any agreement, contract, lease, license or instrument
to which Soffa is a party or by which it or any of his properties or assets are
bound, or any judgment, decree, order, or writ by which Soffa is bound or to
which it or any of his properties or assets are subject.




4.3

Consent.  No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or instrumentality is required by or with respect
to Soffa in connection with the execution and delivery of this Agreement or the
consummation by Soffa of the transactions contemplated herein.




5.

REPRESENTATIONS AND WARRANTIES OF THE CONTORL SHAREHOLDER REGARDING THE COMPANY




The Control Shareholder represents and warrants to each Member and FDLLC as
follows:




5.1

Authority.  The Company has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated herein.  The
execution and delivery of this Agreement, and the consummation of the
transactions contemplated herein, have been duly authorized by all necessary
corporate action on the part of the Company.  This Agreement has been duly
executed and delivered by the Company and constitutes the valid and binding
obligation of the Company, enforceable in accordance with its terms.




5.2

Organization.




5.2(a)

The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware; has the corporate power and
authority to carry on its business as presently conducted; and is qualified to
do business as a foreign corporation and is in good standing under the laws of
each state in which either the ownership or use of the properties owned or used
by it, or the nature of the activities conducted by it, requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on the business or financial condition of the Company.  




5.2(b)

The copies of the Articles of Incorporation, and all amendments thereto, of the
Company, as certified by the Secretary of State of Delaware, and the bylaws of
the Company and all amendments thereto, as certified by the Secretary of the
Company, which will be delivered to FDLLC for examination prior to the Closing,
are complete and correct copies of the Articles of Incorporation and bylaws of
the Company in effect on the date hereof.  All minutes of meetings and actions
in writing without a meeting of the Board of Directors and stockholders of the
Company are contained in the minute book of the Company, which will be delivered
to FDLLC’s present management for examination prior to the Closing, and no
minutes or actions in writing without a meeting will be included in such minute
book since delivery to FDLLC’s present management will also be delivered at
Closing.  The minute book of the Company contains complete and accurate records
of all meetings and other corporate actions of its Board of Directors and
stockholders.





3




--------------------------------------------------------------------------------




5.3

Capitalization.




5.3(a)

The authorized capital stock of the Company consists of 60,000,000 shares of
Common Stock, $0.0001 par value, of which 12,473,600 post split shares are
issued and outstanding upon completion of the transactions described herein and
10,000,000 shares of Preferred Stock, $0.0001 par value, of which there are no
shares issued and outstanding or designated.  All of the issued and outstanding
shares of Common Stock of the Company are duly authorized, validly issued, fully
paid and non-assessable, are not subject to preemptive rights created by
statute, the Company’s charter documents or bylaws or any agreement to which the
Company is a party or by which it is bound, and were offered and sold in
compliance with applicable state and Federal securities laws.  The Common Stock
to be issued to the Members pursuant to this Agreement will (when issued in
accordance with this Agreement) be duly and validly authorized and issued and
fully paid and non-assessable, and will not be issued in violation of the
pre-emptive rights of any current stockholder.  




5.3(b)

There are no outstanding options, warrants, subscriptions, calls, rights,
demands, commitments, convertible securities or other agreements or arrangements
of any character or nature whatsoever to which the Company is a party or by
which it is bound obligating the Company to issue, deliver or sell, or cause to
be issued, sold or delivered, additional shares of capital stock of the Company
or obligating the Company to grant, extend or enter into any such option,
warrant, subscription, call, right, demand, commitment, convertible security or
other agreement.  .  There is not any compensation plan applicable to any of the
officers, directors, or employees of the Company under which compensation
accrued or payable is determined, in whole or in part, by refer­ence to Common
Stock.  There are no agreements or commitments obligating the Company to
repurchase or otherwise acquire any Common Stock.  




5.4

Equity Investments.  The Company does not own any capital stock or have any
interest in any corporation, partnership, or other form of business entity.




5.5

Financial Statements.  The Company has delivered to FDLLC copies of its audited
balance sheet for the fiscal year ended December 31, 2010 and the related
audited statements of operations, changes in stockholders’ equity and cash flows
for the year ended December 31, 2010 together with appropriate notes to such
financial statements, a copy of which is included in the Annual Report on Form
10-K filed by the Company with the SEC, and copies of its unaudited balance
sheet as of June 30, 2011 (the “Balance Sheet”) and the related unaudited
statements of operations, changes in stockholders’ equity and cash flows for the
three and six month period endedJune 30, 2011 (the “Company Financial
Statements”), a copy of which is included in the Company’s Quarterly Report on
Form 10-Q for the three month period ended June 30, 2011 filed by the Company
with the SEC.  The Company Financial Statements have been prepared in accordance
with generally accepted accounting principles consistently applied, and present
fairly the financial condition and results of operations of the Company at the
dates and for the periods covered by the Company Financial Statements.




5.5A

Absence of Certain Changes and Events.




Since the date of the Balance Sheet, there has not been:




(z)

Financial Change.  Any change in the business, operations or financial condition
of the Company that would have a material adverse effect on the Company, and
there is no reasonable expectation of any change specific to the Company (as
opposed to other companies in the Company’s industry) which would have a
material adverse effect on the Company.

(a)

Dividends, Etc.  Any declaration, setting aside, or payment of any dividend or
other distribution in respect of the Company’s capital stock, or any direct or
indirect redemption, purchase, or any other acquisition of any such stock.

(b)

Securities.  Any issuance by the Company of any notes, bonds, or other debt
securities or any equity securities or securities convertible into or
exchangeable for any equity securities.

(c)

Loans.  Any loan or advance by the Company to any person, other than as a result
of services performed for, or expenses properly and reasonably advanced for the
benefit of, customers in the ordinary course of business consistent with past
custom and practices.

(d)

Payments to Affiliates.  Any payment of any nature to any Affiliate of the
Company, other than payments in the ordinary course of business consistent with
past practices to any director, officer or stockholder of the Company.





4




--------------------------------------------------------------------------------




(e)

Incurrence of Debt.  Any borrowing of, or agreement to borrow any funds or any
debt, obligation, or liability (absolute or contingent) incurred by the Company
(whether or not presently outstanding) except current liabilities incurred, and
obligations under agreements entered into in the ordinary course of business.

(f)

Creation of Liens.  Any mortgage, pledge, lien, security interest, charge, claim
or other encumbrance created on or in any of the Company's properties or assets,
except liens for current taxes not yet due and payable.

(g)

Assets.  Any sale, assignment, or transfer of the Company's assets, except in
the ordinary course of business, any cancellation of any debts or claims owed to
the Company, any capital expenditures or commitments therefor exceeding in the
aggregate $500, any damage, destruction or casualty loss exceeding in the
aggregate $1,000 (whether or not covered by insurance), or any charitable
contributions or pledges.

(h)

Receivables.  Any adjustment or write-off of accounts receivable or reduction in
reserves for Accounts Receivable outside of the ordinary course of business.

(i)

Material Contracts.  Any amendment or termination of any contract, agreement,
license, or arrangement to which the Company is or was a party or to which any
properties or assets of the Company are or were subject, which amendment or
termination has had, or may be reasonably expected to have, a material adverse
effect on the financial condition, properties, assets, liabilities (accrued,
absolute, contingent, or otherwise), or income of the Company, or the business
of the Company.

(j)

Compensation.  Any material increase in the compensation payable by the Company
to any stockholder of the Company or any of the Company’s employees, directors,
independent contractors or agents, except in the ordinary course of business.

(k)

Benefit Plans.  Any adoption, amendment or termination of any employee benefit
plan, or material increase in the benefits provided under any of the foregoing,
or promise or commitment to undertake any of the foregoing in the future, except
in the ordinary course of business or in order to comply with applicable law.

(l)

Accounting.  Any change in accounting principles, methods or practices
(including, without limitation, any change in depreciation or amortization
policies or rates) utilized by the Company.

(n)

Other Material Changes.  Any other material transaction by the Company outside
the ordinary course of business or any other event or condition pertaining to,
and adversely affecting the operations, assets, liabilities (accrued, absolute,
contingent, or otherwise) or income of the Company, or the business of the
Company.







5.6

Absence of Liabilities.  As of the date hereof and as of the date of Closing,
the Company does not have and will not have any debts, liabilities, or
obligations of any nature, except for legal expenses and costs, stock transfer
fees and accounting fees in connection with the.transactions provided for
herein.  Legal fees shall not exceed $10,000.  The Company is not a party to or
bound either absolutely or on a contingent basis by any agreement of guarantee,
indemnification, assumption or endorsement or any like commitment of the
obligations, liabilities or indebtedness of any other person (whether accrued,
absolute, contingent or otherwise).




5.7

Tax Returns.  Within the times and in the manner prescribed by law, the Company
has filed all federal, state, and local tax returns required by law and has paid
in full all taxes, including, without limitation, all net income, gross
receipts, sales, use, withholding, payroll, employment, social security,
unemployment, excise and property taxes, plus applicable penalties and interest
thereon (all such items are collectively referred to as “Taxes”) due to, or
claimed to be due by, any governmental authority.  The Balance Sheet fully
accrues all current and deferred Taxes.  The Company has not been delinquent in
the payment of any Taxes and has no tax deficiency or claim outstanding,
proposed or assessed against it, and there is no basis for any such deficiency
or claim.  There is no pending audit inquiry of the Company. As of the date of
Closing, the Company will not have any liability for Taxes which has not been
paid or noted in the Company Financial Statements.








5




--------------------------------------------------------------------------------




5.8

Litigation.  There is no claim, action, suit, proceeding or investigation, at
law or in equity, pending or threatened against the Company affecting any of its
properties or assets or, to the knowledge of the Company, against any officer or
director of the Company that might result, either in any case or in the
aggregate, in any material adverse change in the business, operations, affairs
or condition of the Company or any of its properties or assets, or that might
call into question the validity of this Agreement, or any action taken or to be
taken pursuant hereto, nor is there any judgment, decree, injunction, rule or
order of any court, governmental department, commission, agency, instrumentality
or arbitrator outstanding against the Company having, or which, insofar as can
be reasonably foreseen, in the future may have, any such effect.




5.9

Compliance with Applicable Law.  The Company has complied with all applicable
laws, regulations, orders and other requirements of all governmental entities
having jurisdiction over it and its assets, properties and operations, except in
any case where the failure to comply would not have a material adverse effect on
the business, assets or financial condition of the Company.  The Company has not
received any notice of any material violation of any such law, regulation, order
or other legal requirement, and is not in material default with respect to any
order, writ, judgment, award, injunction or decree of any governmental entity,
applicable to the Company or any of its assets, properties or operations.




5.10

Contracts and Agreements.  The Company is not a party to or bound by nor are any
of its properties and assets subject to any contract, instrument, lease,
license, agreement, guaranty, commitment or undertaking.




5.11

Employees; Employee Plans.  The Company is not a party to or bound by any
employment, consulting, or retainer agreement, or any profit-sharing, deferred
compensation, bonus, savings, stock option, stock purchase, or incentive plan or
agreement.




5.12

No Conflict.  The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby do not and will not conflict with or
result in a breach of any term or provision of, constitute a default under or
result in a violation of, the Articles of Incorporation or bylaws of the
Company, as amended, any agreement, contract, instrument, lease, license,
agreement or undertaking to which the Company is a party or by which it or any
of its assets are bound, or any judgment, decree, order or writ by which the
Company is bound or to which it or any of its assets or properties are subject.




5.13

Consent.  The Company is not required to submit any notice, report, statement,
or other filing with and no consent, approval, order or authorization by any
Person is required to be obtained by the Company in connection with the
execution and delivery of this Agreement, other than (a) such consents,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable state securities law and (b) such other
consents, approvals, orders, authorizations, registrations, declarations and
filings which if not obtained or made would not have a material adverse effect
on the Company.




5.14

Stockholder List.  A complete and accurate list of the stockholders of record of
the Company will be delivered to FDLLC prior to the Closing.




5.15

Registration Rights.  No Person has demand or other rights to cause the Company
to file any registration statement under the Securities Act of 1933 relating to
any securities of the Company or any right to participate in any such
registration statement.








6




--------------------------------------------------------------------------------




5.16

Compliance with Securities Laws.  




The Company has filed all forms, reports, statements and other documents
required to be filed with the U.S. Securities and Exchange Commission (the
“SEC”) through the date hereof, including, without limitation, all Annual
Reports on Form 10-K, all Quarterly Reports on Form 10-Q or Form 10-Q, all proxy
statements relating to meetings of shareholders (whether annual or special), all
Reports on Form 8-K and all required Registration Statements (all such filings
being referred to hereinafter as the "SEC Reports").  All of the SEC Reports are
true and correct in all material respects and such filings have not included any
material misstatement or omitted to state any fact which a reasonable investor
would deem to be material.  The Company shall deliver to FDLLC as soon as
possible after the date hereof (a) a balance sheet of the Company as of June 30,
2011, and a statement of expenses for the Company for the three and six month
periods ending June 30, 2011 (the preceding financial statements are referred to
hereinafter as the “Second Quarter Financials”), (b) an unaudited interim trial
balance sheet (the “Trial Balance Sheet”) of the Company dated within two days
prior to the date of Closing, and (c) an unaudited interim trial statement of
income (the “Trial Statement of Expenses”) for the Company for the periods
beginning July 1, 2011 and ending within two days prior to the date of Closing.
 The Second Quarter Financials, the Trial Balance Sheet and the Trial Statement
of Expenses shall fully and fairly set forth the financial position of the
Company as of the dates thereof and the results of operations for the periods
indicated and shall have been prepared in accordance with accounting principles
applied on a consistent basis.  




The Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles, consistently applied
(“GAAP”), to maintain asset accountability and to provide reasonable assurance
regarding the reliability of financial reporting, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate actions are taken with
respect to any differences and (v) accounts, notes and other receivables and
inventory are recorded accurately, and proper and adequate procedures are
implemented to collect such accounts, notes and receivables on a timely basis.
There are no significant deficiencies or material weaknesses in the design or
operation of internal controls over financial reporting that are reasonably
likely to adversely affect the Company’s ability to record, process, summarize
and report financial information.




Neither the Company, nor any officer or employee (including any employee
director) of the Company, and, to the knowledge of the Company, no non-employee
director, auditor, accountant, attorney or representative of the Company has
received or otherwise had or obtained knowledge of (i) any written complaint,
allegation, assertion or claim regarding the accounting or auditing practices,
procedures, methodologies, or methods of the Company or its internal accounting
controls, including any complaint, allegation, assertion or claim that the
Company has engaged in questionable accounting or auditing practices, or (ii)
any fraud, whether or not material, that involves management or other employees
of the Company who have a significant role in the Company’s internal controls.




No attorney representing the Company, whether or not employed by the Company,
has reported evidence of a violation of securities laws, breach of fiduciary
duty or similar violation by the Company or any of its officers, directors,
employees or agents.




5.17

Investment Company.  The Company is not required to be registered as an
investment company under the Investment Company Act of 1940, as amended, and
neither the Company nor its officers or directors are required to be registered
as investment advisors under the Investment Advisor Act of 1940, as amended.




5.18

Finder's Fees; Certain Expenses.  All negotiations relative to this Agreement
and the transactions contemplated hereby have been carried on by the Company,
the Control Shareholder and their counsel directly with Soffa and FDLLC and
their counsel, without the interven­tion of any other person as the result of
any act of any of them, and as far as is known to the Control Shareholder,
without the interven­tion of any other person in such manner as to give rise to
any valid claim against any of the parties hereto for a brokerage commission,
finder's fee, or any similar payment.  








7




--------------------------------------------------------------------------------




5.19

Transactions with Affiliated Parties.  There are no transactions currently
engaged in between the Company and any party affiliated with the Company (other
than transactions inherent in the normal capacities of stockholders, officers,
directors, or employees).  Except for the ownership of non-controlling interests
in securities of corporations the shares of which are publicly traded, no party
affiliated with the Company has any investment or ownership interest, directly,
indirectly, or beneficially, in any competitor or potential competitor, major
supplier, or customer of the Company.




5.20

Untrue Statements.  This Agreement, the schedules and exhibits hereto, and all
other documents and information furnished by the Company or the Control
Shareholder or any of its or her representatives pursuant hereto or in
connection herewith do not include any untrue statement of a material fact or
omit to state any material fact necessary to make the statements made herein and
therein not misleading or otherwise.




5.A

REPRESENTATIONS AND WARRANTIES OF FDLLC




FDLLC represents and warrants to the Company and the Control Shareholder as
follows:




5A.1

Authority.  FDLLC has all requisite entity power and authority to enter into
this Agreement and to consummate the transactions contemplated herein.  The
execution and delivery of this Agreement, and the consummation of the
transactions contemplated herein, have been duly authorized by all necessary
entity action on the part of FDLLC.  This Agreement has been duly executed and
delivered by FDLLC and constitutes the valid and binding obligation of FDLLC,
enforceable in accordance with its terms.




5A.2

Organization.




5A.2(a)

FDLLC is a limited liability company duly organized, validly existing, and in
good standing under the laws of the State of California; has the entity power
and authority to carry on its business as presently conducted; and is qualified
to do business as a foreign entity and is in good standing under the laws of
each state in which either the ownership or use of the properties owned or used
by it, or the nature of the activities conducted by it, requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on the business or financial condition of FDLLC.  




5A.2(b)

The copies of the Articles of Organization, and all amendments thereto, of
FDLLC, as certified by the Secretary of State of California, and the operating
agreement of FDLLC and all amendments thereto, as certified by the Secretary of
FDLLC, which will be delivered to the Company for examination prior to the
Closing, are complete and correct copies of the Articles of Organization and
operating agreement of FDLLC in effect on the date hereof.  All minutes of
meetings and actions in writing without a meeting of the Board of Managers and
members of FDLLC are contained in the minute book of FDLLC, which will be
delivered to FDLLC’s present management for examination prior to the Closing,
and no minutes or actions in writing without a meeting will be included in such
minute book since delivery to FDLLC’s present management will also be delivered
at Closing.  The minute book of FDLLC contains complete and accurate records of
all meetings and other entity actions of its Managers and members.




5A.3

Capitalization.




5A.3(a)

Interests are percentage ownership interests and are not units of limited
company membership interest or the like.  All of the issued and outstanding
Interests of FDLLC are duly authorized, validly issued, fully paid and
non-assessable, are not subject to preemptive rights created by statute, FDLLC’s
charter documents or operating agreement or any agreement to which FDLLC is a
party or by which it is bound, and were offered and sold in compliance with
applicable state and Federal securities laws.




5A.3(b)

There are no outstanding options, warrants, subscriptions, calls, rights,
demands, commitments, convertible securities or other agreements or arrangements
of any character or nature whatsoever to which FDLLC is a party or by which it
is bound obligating FDLLC to issue, deliver or sell, or cause to be issued, sold
or delivered, additional Interests or obligating FDLLC to grant, extend or enter
into any such option, warrant, subscription, call, right, demand, commitment,
convertible security or other agreement.





8




--------------------------------------------------------------------------------




5A.4

Equity Investments.  FDLLC does not own any capital stock or have any interest
in any corporation, partnership, or other form of business entity.




5A.5A

Financial Statements.  FDLLC will deliver financial statements in suitable form
for inclusion in the required Form 8-K prior to the Closing (the “FDLLC
Financials”).  Financial Statements have been prepared in accordance with
generally accepted accounting principles consistently applied, and present
fairly the financial condition and results of operations of FDLLC at the dates
and for the periods covered by FDLLC Financial Statements.




5A.6

Absence of Liabilities.  As of the date hereof and as of the date of Closing,
FDLLC does not have and will not have any debts, liabilities, or obligations of
any nature, except for legal expenses and costs, stock transfer fees and
accounting fees in connection with this transaction.  




5A.7

Tax Returns.  Within the times and in the manner prescribed by law, FDLLC has
filed all federal, state, and local tax returns required by law and has paid in
full all taxes, including, without limitation, all net income, gross receipts,
sales, use, withholding, payroll, employment, social security, unemployment,
excise and property taxes, plus applicable penalties and interest thereon (all
such items are collectively referred to as “Taxes”) due to, or claimed to be due
by, any governmental authority.  The Balance Sheet fully accrues all current and
deferred Taxes.  FDLLC has not been delinquent in the payment of any Taxes and
has no tax deficiency or claim outstanding, proposed or assessed against it, and
there is no basis for any such deficiency or claim.  As of the date of Closing,
FDLLC will not have any liability for Taxes which has not been paid or noted in
FDLLC Financial Statements.




5A.8

Litigation.  There is no claim, action, suit, proceeding or investigation, at
law or in equity, pending or threatened against FDLLC affecting any of its
properties or assets or, to the knowledge of FDLLC, against any officer or
director of FDLLC that might result, either in any case or in the aggregate, in
any material adverse change in the business, operations, affairs or condition of
FDLLC or any of its properties or assets, or that might call into question the
validity of this Agreement, or any action taken or to be taken pursuant hereto,
nor is there any judgment, decree, injunction, rule or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
outstanding against FDLLC having, or which, insofar as can be reasonably
foreseen, in the future may have, any such effect.




5A.9

Compliance with Applicable Law.  FDLLC has complied with all applicable laws,
regulations, orders and other requirements of all governmental entities having
jurisdiction over it and its assets, properties and operations, except in any
case where the failure to comply would not have a material adverse effect on the
business, assets or financial condition of FDLLC.  FDLLC has not received any
notice of any material violation of any such law, regulation, order or other
legal requirement, and is not in material default with respect to any order,
writ, judgment, award, injunction or decree of any governmental entity,
applicable to FDLLC or any of its assets, properties or operations.




5A.10

Contracts and Agreements.  FDLLC is not a party to or bound by nor are any of
its properties and assets subject to any material contract, instrument, lease,
license, agreement, guaranty, commitment or undertaking except as may be
disclosed in that certain Private Placement Memorandum, dated March 20, 2011 and
delivered to the Company (the “PPM”).




5A.11

Employees; Employee Plans.  Except as may be disclosed in the PPM, FDLLC is not
a party to or bound by any employment, consulting, or retainer agreement, or any
profit-sharing, deferred compensation, bonus, savings, stock option, stock
purchase, or incentive plan or agreement.




5A.12

No Conflict.  The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby do not and will not conflict with or
result in a breach of any term or provision of, constitute a default under or
result in a violation of, the Articles of Organization or operating agreement of
FDLLC, as amended, any agreement, contract, instrument, lease, license,
agreement or undertaking to which FDLLC is a party or by which it or any of its
assets are bound, or any judgment, decree, order or writ by which FDLLC is bound
or to which it or any of its assets or properties are subject.








9




--------------------------------------------------------------------------------




5A.13

Consent.  FDLLC is not required to submit any notice, report, statement, or
other filing with and no consent, approval, order or authorization by any Person
is required to be obtained by FDLLC in connection with the execution and
delivery of this Agreement, other than (a) such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable state securities law and (b) such other consents, approvals, orders,
authorizations, registrations, declarations and filings which if not obtained or
made would not have a material adverse effect on FDLLC.




5A.14

Member List.  A complete and accurate list of the Members of record of FDLLC
will be delivered to the Company prior to the Closing.




5A.15A  Registration Rights.  No Person has demand or other rights to cause
FDLLC to file any registration statement under the Securities Act of 1933
relating to any securities of FDLLC or any right to participate in any such
registration statement.




5A.16

Compliance with Securities Laws.  




5A.16(a)  The PPM, when written, was true accurate and complete in all material
respects and did not omit to state a fact necessary to make the information
contained therein, not misleading.




5A.16(b)  No formal or informal investigation or examination by the Securities
and Exchange Commission or by the securities administrator of any state is
pending or threatened against FDLLC.




5A.16(c)  FDLLC has not been convicted of any felony or misdemeanor in
connection with the purchase and sale of any security or involving the making of
any false filing with the Securities and Exchange Commission.




5A.16(d)  FDLLC is not subject to any order, judgment or decree of any court of
competent jurisdiction, temporarily or preliminarily restraining or enjoining,
or subject to any order, judgment or decree of any court of competent
jurisdiction, permanently restraining or enjoining, FDLLC from engaging in or
continuing any conduct or practice in connection with the purchase or sale of
any security or involving the making of any false filing with the Securities and
Exchange Commission.




5A.16(e)  FDLLC does not have a class of securities registered under and is not
subject to Section 12(g) of the Securities Exchange Act of 1934.




5A.17

Investment Company.  FDLLC is not required to be registered as an investment
company under the Investment Company Act of 1940, as amended, and neither FDLLC
nor its officers or directors are required to be registered as investment
advisors under the Investment Advisor Act of 1940, as amended.




5A.18  Intellectual Property.  FDLLC is the owner in fee simple absolute of all
of the intellectual property used in its business, except as may be disclosed in
the PPM.




5A19 Super 8-K.   FDLLC will submit a draft of the Super 8-K required to be
filed in connection with this transaction on or prior to the date of the Closing











10




--------------------------------------------------------------------------------




6.

COVENANTS RELATING TO CONDUCT OF BUSINESS OF THE COMPANY




During the period from the date of this Agreement and continuing until the
Closing, the Company agrees (except as expressly contemplated by this Agreement
or to the extent that FDLLC shall otherwise consent in writing) that:




6.1

Ordinary Course.  The Company shall not conduct any business or engage in any
activities other than activities related to the closing of the transactions
contemplated by this Agreement.




6.2

Dividends; Changes in Stock.  The Company shall not and shall not propose to (i)
declare or pay any dividends on or make other distributions in respect of any of
its capital stock, (ii) split, combine or reclassify any of its capital stock or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for shares of capital stock of the Company, or (iii)
repurchase or otherwise acquire any shares of its capital stock or rights to
acquire any shares of its capital stock.




6.3

Issuance of Securities.  The Company shall not issue, deliver or sell or
authorize or propose the issuance, delivery or sale of, any shares of its
capital stock of any class or securities convertible into, or rights, warrants
or options to acquire, any such shares or other convertible securities.




6.4

Governing Documents.  The Company shall not amend its Articles of Incorporation
or Bylaws.




6.5

No Contracts or Undertakings.  The Company shall not become a party to or become
bound by or agree to become a party to or become bound by any contract,
instrument, lease, license, agreement, commitment or undertaking.




6.6

 No Obligations or Liabilities.  The Company shall not incur or agree to incur
any amount of long or short-term debt for money borrowed, or indemnify or agree
to indemnify others, or incur or agree to incur any debts, obligations or
liabilities whatsoever.




7.

ADDITIONAL AGREEMENTS




7.1

Access to Information.   The Company and FDLLC shall each afford to the other
and shall cause its independent accountants to afford to each other, and its
accountants, counsel and other representatives, reasonable access during normal
business hours during the period prior to the Closing to all information
concerning the business and operations of each other, as the other party  may
reasonably request, provided that FDLLC shall not be required to disclose any
information which he is legally required to keep confidential.  Neither party
will use such information for purposes other than this Agreement and will
otherwise hold such information in confidence (and each party will cause its
consultants and advisors also to hold such information in confidence) until such
time as such information otherwise becomes publicly available, and in the event
of termination of this Agreement for any reason each party shall promptly
return, or cause to be returned, to the disclosing party all documents obtained
from the other party, and any copies made of such documents, extracts and copies
thereof.




7.2

Communications.  Between the date hereof and the Closing Date, neither FDLLC nor
the Company will, without the prior written approval of the other, furnish any
communication to the public if the subject matter thereof relates to the other
party or to the transactions contemplated by this Agreement, except as may be
necessary, in the opinion of their respective counsel, to comply with the
requirements of any law, governmental order or regulation.




7.3

No Shop. From the date of this Agreement until the earlier of (i) the Closing
Date, or (ii) the termination of this Agreement; neither Company nor FDLLC shall
cause their respective shareholders, officers, directors, employees and other
agents to directly or indirectly, take any action to solicit, initiate or
encourage any offer or proposal or indication of interest in a merger,
consolidation or other business combination involving any equity interest in, or
a substantial portion of the assets of itself, other than in connection with the
transactions contemplated by this Agreement. Each of the parties hereto shall
immediately advise the other party of the terms of any offer, proposal or
indication of interest that it receives or otherwise becomes aware of.








11




--------------------------------------------------------------------------------




7.4

Public Announcements.  FDLLC and the Company shall consult with each other
before issuing any press release or making any public statement with respect to
this Agreement or the transactions contemplated hereby and will not issue any
such press release or make any such public statement prior to such consultation
and without the written consent of the other party.




7.5

Notices of Certain Events.  In addition to any other notice required to be given
by the terms of this Agreement, each of the parties shall promptly notify the
other party hereto of:




(a)

any notice or other communication from any person or entity alleging that the
consent of such person or entity is or may be required in connection with any of
the transactions contemplated by this Agreement;




(b)

any notice or other communication from any governmental or regulatory agency or
authority in connection with the transactions contemplated by this Agreement;
and




(c)

any actions, suits, claims, investigations or proceedings commenced or, to its
knowledge threatened against, relating to or involving or otherwise affecting
such party that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Sections 3,4, 5 and 5A (as the case
may be) or that relate to the consummation of the transactions contemplated by
this Agreement.




7.6

Reasonable Efforts.  After the date hereof and until the Closing or the
termination of this Agreement in accordance with Article 10, the parties hereto
shall use all reasonable efforts to cause all conditions to Closing within their
power to be satisfied on or prior to August 31, 2011 (the "Latest Closing
Date").  




7.7

Cooperation.  The Control Stockholder hereby agrees, without any additional
consideration other than the assignment of the Interests provided for herein, to
assist the Company in any manner in which the Company may reasonably request the
Control Stockholder’s assistance in connection with the preparation of the
Company’s Quarterly Reports on Form 10-Q for the quarters ending June 30, 2011
and September 30, 2011, and the Company’s Annual Report on Form 10-K for the
year ending December 31, 2011, in all cases only with respect to financial
transactions occurring prior to Closing.  




7.8

Waiver of Claims and Release.  The Control Stockholder, on her own behalf and
behalf of each of her affiliates, hereby waives in all respects any and all
claims or rights any such person may have in any capacity, including by not
limited to, as a director, officer, employee, consultant, stockholder or agent,
against the Company that now exist or which arose or could arise from any
circumstances now existing or which existed at any time prior to the Closing and
hereby grants a full and complete release of the Company from same and all
liabilities and obligations relating thereto; provided however, that such waiver
and release shall not apply to any rights which such person may be entitled to
under the specific terms of this Agreement.








12




--------------------------------------------------------------------------------




8.

CONDITIONS PRECEDENT




8.1

Conditions to Obligations of Soffa, FDLLC and each other Member.  The
obligations of Soffa, FDLLC and each other Member to consummate the transactions
contemplated by this Agreement are subject to the satisfaction on or before the
date of Closing of the following conditions, unless waived by FDLLC:




(a)

Representations and Warranties of the Company.  The representations and
warranties of the Company as set forth herein shall be true and correct in all
material respects as of the date of this Agreement and on the date of the
Closing and FDLLC shall receive a certificate of Companythe Control Stockholder
to such effect.




(b)

Additional Closing Documents.  FDLLC shall have received the following documents
and instruments:




(1)

Certified resolutions of the Company’s Board of Directors authorizing the
execution and delivery of this Agreement and the performance by the Company  of
its obligations hereunder;




(2)

A current list of the Company’s stockholders certified by the Company’s stock
transfer agent; and




(3)

Such other documents and instruments as are required to be delivered pursuant to
the provisions of this Agreement or otherwise reasonably requested by FDLLC.




(c) the nominees of FDLLC shall have been elected officers and directors of the
Company; and




(d)  The business, legal, technical and financial due diligence of the Company's
business shall have been completed and shall be satisfactory to FDLLC in its
sole discretion.  




8.2

Conditions to Obligations of the Company.  The obligations of the Company to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction on or before the date of Closing of the following conditions unless
waived by the Company:




(a)

Representations and Warranties of FDLLC.  The representations and warranties of
FDLLC set forth herein shall be true and correct in all material respects as of
the date of this Agreement and on the date of Closing, and the Company and shall
have received a certificate signed by an executive officer of FDLLC to such
effect.




(b)

A certificate, signed by the principal officers of FDLLC to the effect that the
representations of FDLLC are true and correct and offering to indemnify the
Company and its present shareholders for any breach thereof.




(c)

Additional Closing Documents.  The Company shall have received the following
documents and instruments:




(1)

Certified resolutions of FDLLC's Managers  authorizing the execution and
delivery of this Agreement and the performance by FDLLC of its obligations
hereunder;




(2)

A current list of FDLLC's members certified by FDLLC's stock transfer agent, or
if there is none, by the officers or managers of FDLLC; and




(3)

Such other documents and instruments as are required to be delivered pursuant to
the provisions of this Agreement or otherwise reasonably requested by the
Company.








13




--------------------------------------------------------------------------------




9.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES, AND INDEMNIFICATION




9.1  

Survival..  The representations and warranties contained herein shall survive
the Closing, but shall expire on the first anniversary date following the date
of Closing, unless a specific claim in writing with respect to these matters
shall have been made, or any action at law or in equity shall have been
commenced or filed before such anniversary date.  Any investigations made by or
on behalf of any of the parties prior to the date of Closing shall not affect
any of the parties’ obligations hereunder.  Completion of the transactions
contemplated herein shall not be deemed or construed to be a waiver of any right
or remedy of any of the parties.




9.2

Indemnification by Control Stockholder.  The Control Stockholder shall protect,
indemnify and hold Soffa, each other Member and FDLLC harmless from any and all
demands, claims, actions, causes of actions, lawsuits, proceedings, judgments,
losses, damages, injuries, liabilities, obligations, expenses and costs
(including costs of litigation and attorneys' fees), arising from any breach of
any agreement, representation or warranty made by it in this Agreement or any
agreement made by the Company in this Agreement.    




9.3

Indemnification by Soffa.  Soffa shall protect, indemnify and hold the Company
and the Control Stockholder harmless from any and all demands, claims, actions,
causes of actions, lawsuits, proceedings, judgments, losses, damages, injuries,
liabilities, obligations, expenses and costs (including costs of litigation and
attorneys' fees), arising from any breach of any agreement, representation or
warranty made by Soffa as to Soffa’s self in this Agreement.




9.4

Indemnification by FDLLC.  FDLLC shall protect, indemnify and hold the Company
and the Control Stockholder harmless from any and all demands, claims, actions,
causes of actions, lawsuits, proceedings, judgments, losses, damages, injuries,
liabilities, obligations, expenses and costs (including costs of litigation and
attorneys' fees), arising from any breach of any agreement, representation or
warranty made by it in this Agreement.




9.5   The Indemnification obligations set forth herein shall expire two years
from the date of the Closing.




10.

TERMINATION




10.1

Termination.  This Agreement may be terminated at any time prior to the Closing
Date:




(a)

by mutual written consent of FDLLC, the Control Stockholder and the Company;




(b)

by the Company or the Control Stockholder if there has been a material breach of
any representation, warranty, covenant or agreement contained in this Agreement
by FDLLC if the Closing has not occurred before the end of business hours on the
Latest Closing Date, other than due to a breach of this Agreement by the Company
of the Control Stockholder, or if any proceeding seeking to restrain, prohibit
or declare illegal, or seeking substantial damages from the Company in
connection with, the transactions contemplated by this Agreement has been
brought by or before any federal, state or local court or governmental agency or
instrumentality, and such action has not been dismissed before the end of
business hours on the date of the Closing.; or




(c)

by FDLLC if there has been a material breach of any representation, warranty,
covenant or agreement contained in this Agreement by the Company or the Control
Stockholder, if the Closing has not occurred before the end of business hours on
the Latest Closing Date, other than due to a breach of this Agreement by FDLLC
 or any Member, or if any proceeding seeking to restrain, prohibit or declare
illegal, or seeking substantial damages from FDLLC or any Member in connection
with, the transactions contemplated by this Agreement has been brought by or
before any federal, state or local court or governmental agency or
instrumentality, and such action has not been dismissed before the end of
business hours on the date of the Closing.








14




--------------------------------------------------------------------------------




10.2

Effect of Termination.  Termination of this Agreement in accordance with Section
10.1 may be effected by written notice from either FDLLC, the Controll
Stockholder  or the Company, as appropriate, specifying the reasons for
termination and shall not subject the terminating party to any liability for any
valid termination.




11.

MISCELLANEOUS




11.1

Further Assurances.  From time to time, at the other party's request and without
further consideration, each of the parties will execute and deliver to the
others such documents and take such action as the other party may reasonably
request in order to consummate more effectively the transactions contemplated
hereby.




11.2

Payment of Fees and Expenses.  If any legal action or any arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default, or misrepresentation in connection with any of
the provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorneys' fees and other costs incurred
in that action or proceeding, in addition to any other relief to which it or
they may be entitled.




11.3

Parties in Interest.  Except as otherwise expressly provided herein, all the
terms and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the respective heirs, beneficiaries,
personal and legal representatives, successors and assigns of the parties
hereto.




11.4

Entire Agreement; Amendments.  This Agreement, including the Schedules, Exhibits
and other documents and writings referred to herein or delivered pursuant
hereto, which form a part hereof, contains the entire understanding of the
parties with respect to its subject matter.  There are no restrictions,
agreements, promises, warranties, covenants or undertakings other than those
expressly set forth herein or therein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter.  This Agreement may be amended only by a written instrument duly
executed by the parties or their respective successors or assigns.




11.5

Headings.  The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.




11.6

Pronouns.  All pronouns and any variations thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.




11.7

Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.




11.8

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware as they are applied to contracts
executed, delivered and to be performed entirely within such state.




11.9

Person.  For purposes of this Agreement, the term “Person” shall mean any
individual, corporation, partnership, joint venture or other business enterprise
or entity and any governmental agency, federal, state or local.








15




--------------------------------------------------------------------------------




11.10

Notices.  Any and all notices, demands or other communications required or
desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if given by personal delivery, telex,
facsimile, telegram or if deposited in the United States mail, certified or
registered, postage prepaid, return receipt requested.  If such notice, demand
or other communication is given by personal delivery, telex, facsimile or
telegram, service shall be conclusively deemed made at the time of receipt.  If
such notice, demand or other communication is given by mail, such notice shall
be conclusively deemed given forty-eight (48) hours after the deposit thereof in
the United States mail addressed to the party to whom such notice, demand or
other communication is to be given as set forth on the signature page of this
agreement, in all cases with a copy to:  




Frank J Hariton, Esq.

1065 Dobbs Ferry Road

White Plains, NY 10607




11.11

Payment of Expenses.




FDLLC and the Company shall each bear their own fees and expenses (including
legal fees) incurred incident to the preparation and carrying out of the
transactions contemplated herein.




12.

APPOINTMENT OF AGENT




Control Stockholder hereby irrevocably constitute and appoint Frank J. Hariton
as her true and lawful attorney (the “Agent”) with full right and power in their
names and stead to take any and all action by and on behalf of her necessary or
desirable to consummate the transactions contemplated by this Agreement.










[SIGNATURES TO FOLLOW]











16




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first above written.




Silverhill Management Services, Inc.

 

a Delaware corporation







By:  /s/ Emily Lussier                      

Emily Lussier, President




Address:

21 Merrimac Way, Unit B Tyngsboro, MA 01879




      

/s/ Emily Lussier                  

Emily Lussier, individually

21 Merrimac Way, Unit B

Tyngsboro, MA 01879




                                          

Fuel Doctor, LLC










By:  /s/ Mark H. Soffa                                   

Mark H. Soffa, President and CEO




Address:

4766 Park Granada – Suite 112

Calabassas, CA 91302










/s/ Mark H. Soffa                                      

Mark H. Soffa, individually

Address:

 4766 Park Granada – Suite 112

Calabassas, CA 91302





17


